ml

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

SEAN QUALLS,
Plaintiff,
v. Civil Action N0. 09-311 (CKK)

ISAAC FULWOOD, JR. et al.,

Defendants.

€SSSS§S€£S§/

AMENDED MEMORANDUM OPINION

Plaintiff filed a pro se complaint against the Chairman and members of the United States
Parole Commission, asserting that he was entitled to, but did not receive, a parole decision based
on the 1987 parole guidelines. As relief the plaintiff sought (1) a declaratory judgment that the
defendants’ application of the 2000 parole guidelines violated the ex post facto clause, (2) an
order directing the Commission to conduct within 45 days a new parole hearing using the 1987
parole guide1ines. P1aintiff also requested this Court to retain jurisdiction to ensure compliance
with the order sought.

'l`he defendants filed a motion to dismiss the complaint as moot, stating that the
Commission had scheduled another parole hearing for the plaintiff on June 24, 2009, at which it
would apply the 1987 parole guidelines. The plaintiff opposed the motion, because the hearing
had not yet occurred. Subsequently, the defendants confirmed that on June 24, 2009, plaintiff
had a parole hearing using the 1987 guidelines. See Defs.’ Reply at l. A show cause order
issued, directing the plaintiff to state why the motion to dismiss should not be granted. In his

response to the show cause order, the plaintiff relies on Anyanwutaku v. Moore, 151 F.3d 1053,

1057 (D.C. Cir. 1998) (where a prisoner’s subsequent release on parole mooted his complaint for
injunctive and declaratory relief regarding his parole eligibility date), to argue that the instant
complaint cannot be mooted unless the plaintiff is released on parole. See Pl.’s Response 11 4.
He also states that his request for a new parole hearing was "but one of several issues presented
upon which relief was requested." Id.

Plaintiff` s argument is unavailing. His interpretation of the cited case law is based on
faulty logic and is incorrect.‘ The instant complaint sought a new parole hearing using the 1987
guidelines, and plaintiff has realized that relief. Because the superseding parole hearing rendered
the prior one ineffective, there is no longer a need for a declaratory judgment regarding the 2000
guidelines. There is also no need to retain jurisdiction to ensure compliance with any order.
Therefore, because the plaintiff has realized all available relief, the complaint is moot and will be
dismissed.

A separate Amended Order accompanies this Amended Memorandum Opinion.

 anew

CoLLEEN KofLAR-K§FELL
Date: gail §/ ¢QO/ 3 United States District Judge

1 Plaintiff’ s argument reflects the incorrect presumption that “if A, then B" is the same as
"only if A, then B." Obviously, the condition "if’ is not the equivalent of the condition "only if."

_2-